

EXHIBIT 10.3
AGREEMENT
BETWEEN
CHRISTOPHER & BANKS CORPORATION
AND
PETE MICHIELUTTI


THIS AGREEMENT is to be effective as of the date it is fully executed (the
“Effective Date”), by and between Christopher & Banks Corporation, a corporation
duly organized and existing under the laws of the State of Delaware (the
“Corporation”), and Pete Michielutti (“Executive”).
PREAMBLE
Based upon the mutual promises contained in this Agreement and other
consideration, Corporation and Executive have agreed to execute this Agreement
containing the following terms and conditions:
ARTICLE 1
EMPLOYMENT
1.1    Executive agrees to continue to serve as Senior Vice President, Chief
Financial Officer (“SVP, CFO”) of Corporation and as an officer of Corporation.
Executive further agrees to perform such duties as are customarily incident to
such position and such other duties which may be assigned to Executive from time
to time by the Chief Executive Officer and/or the Board of Directors of
Corporation.
ARTICLE 2
AT-WILL EMPLOYMENT
2.1    Executive acknowledges and agrees that his employment as an officer and
employee of Corporation is on an at-will basis.
ARTICLE 3
DUTIES
3.1    Executive agrees to devote Executive’s full time and effort, to the best
of Executive’s ability, to carry out the duties of SVP, CFO for the profit,
benefit and advantage of the Company. Executive shall report directly to the
Chief Executive Officer of the Corporation.





1

--------------------------------------------------------------------------------



ARTICLE 4
COOPERATION
4.1    During Executive’s employment and for one (1) year thereafter, Executive
agrees to cooperate fully with the Company, including its attorneys and
accountants, in connection with any potential or actual litigation, other real
or potential disputes, internal investigations or government investigations,
which directly or indirectly involve the Company. Executive agrees to appear as
a witness voluntarily upon the Company’s request regardless of whether served
with a subpoena and be available to attend depositions, court proceedings,
consultations or meetings regarding investigations, litigation or potential
litigation as requested by the Company. With respect to the Executive’s
cooperation obligations under this provision, for the one (1) year period
following the cessation of Executive’s employment with the Company, the Company
acknowledges that these cooperation obligations, if exercised, will impose on
Executive’s time and could likely interfere with other commitments Executive may
have in the future. Consequently, the Company shall attempt to schedule such
depositions, court proceedings, consultations or meetings in coordination with
Executive’s schedule and to allow Executive to participate telephonically as
appropriate but Executive recognizes that scheduling of certain court
proceedings, including depositions and trials, may be beyond the Company’s
control and that for some matters or proceedings Executive’s physical presence
may be required.
4.2    During the time Executive is receiving severance payments from the
Corporation, Executive shall not be entitled to any additional payment for his
efforts, assistance and/or cooperation pursuant to this section. If Executive is
no longer receiving severance or any other form of payment, then the Corporation
agrees to reimburse Executive for his time incurred under this Article 4 at a
rate of $175.00 per hour for actual time spent attending such depositions,
consultations or meetings. Notwithstanding the first sentence of this Section
4.2, the Corporation agrees to reimburse Executive for the out-of-pocket
expenditures actually and reasonably incurred by Executive in connection with
the performance of services contemplated by this Article 4, including hotel
accommodations, coach airfare, transportation and meals consistent with the
Corporation’s generally applicable expense reimbursement policies at such time.
4.3    It is expressly understood by the parties that (i) any services Executive
may provide to Company pursuant to this Section 4 shall not be as an employee
and Executive’s provision of such services shall not create an employment
relationship between Executive and the Company, (ii) any payments to Executive
pursuant to this provision are not wages and instead shall be reflected on a
federal 1099 tax form, and (iii) the payment or reimbursement of expenses by the
Corporation to Executive under this Article 4 shall be in exchange for
Executive’s time and/or reimbursement for expenses actually incurred and are not
intended or understood to be dependent upon the character or content of any
information Executive discloses in good faith in any such proceedings, meetings
or consultations.



2

--------------------------------------------------------------------------------



ARTICLE 5
DEFINITIONS
5.1    “Cause” shall mean (i) any fraud, misappropriation or embezzlement by
Executive in connection with or affecting the business of the Company or its
affiliates, (ii) any conviction of (including any plea of guilty or no contest
to) a felony or a gross misdemeanor by Executive, (iii) any gross neglect or
persistent neglect by Executive to perform the duties assigned to Executive or
any other act that can be reasonably expected to cause substantial economic or
reputational injury to the Company, (iv) any material breach of Articles 3.1,
4.1, 6 or 7 of this Agreement, or (v) any material violation of the Company’s
written policies, procedures or codes of conduct. Provided further that in
connection with clauses (iii) – (v), Executive shall first have received a
written notice from the Corporation’s Chief Executive Officer or its Board of
Directors that summarizes and reasonably describes the manner in which Executive
has persistently neglected his duties, engaged in an act reasonably expected to
cause substantial harm, materially breached Articles 3.1, 4.1, 6 or 7 of the
Agreement, or materially violated a Company policy, procedure or Code of Conduct
(the “Event”) and, to the extent the Event is capable of being cured, Executive
shall have fourteen (14) calendar days from the date notice of the Event is
delivered to Executive (via electronic mail, regular mail, in person or
otherwise) to cure the same, but the Corporation is not required to give written
notice of, nor shall Executive have a period to cure the same or any similar
failure, which was the subject of an earlier written notice to Executive under
this Article 5.1.
5.2    “Company” shall mean Corporation and/or its majority-owned and
wholly-owned subsidiaries.
5.3    “Confidential Information” means any information that is not generally
known outside the Company, including but not limited to trade secrets, and that
is proprietary to the Company, relating to any phase of the Company’s existing
or reasonably foreseeable business, including information conceived, discovered
or developed by Executive. Confidential Information includes, but is not limited
to, business plans; strategic plans and initiatives; financial information,
statements and projections; new store plans or locations; payroll and personnel
records and information; marketing information, materials and plans; product
designs; supplier information; customer information; customer lists; project
lists; information relating to pricing and costs; or other information that is
designated by the Company as “Confidential” or other similar designation or is
treated by the Company as Confidential.
5.4    A “Competitor” means any of the following women’s specialty apparel
companies: Ann Taylor Stores Corporation; Ascena Retail Group, Inc.; Cato
Corporation; Chicos FAS, Inc.; Coldwater Creek, Inc.; New York & Co., Inc.; and
The Talbots, Inc. “Competitor” shall also include: (i) all divisions,
subsidiaries, affiliates and successors in interest of the stores or legal
entities identified in this Article 5.4; and (ii) any person, business, or
entity where a substantial portion of Executive’s duties involve providing
advice, consultation, products or services to any of the entities or their
affiliates identified in this Section 5.4.

3

--------------------------------------------------------------------------------



ARTICLE 6
NONCOMPETITION, NONSOLICITATION AND NONDISPARAGEMENT
6.1    During Executive’s employment, Executive shall not plan, organize or
engage in any business competitive with the Company or any product or service
marketed or planned for marketing by the Company or assist or work with any
other person or entity to do so.
6.2    During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not, without the prior written permission of the Corporation’s Board of
Directors, (i) directly or indirectly engage in activities with a Competitor or
(ii) own (whether as a shareholder, partner or otherwise, other than as a 3% or
less shareholder of a publicly held company) any interest in a Competitor, or
(iii) be connected as an officer, director, advisor, consultant, agent or
employee or participate in the management of any Competitor. If Executive
violates this provision, then the duration of the restriction set forth in this
provision shall be extended by the period of time during which Executive was not
in compliance with this provision, provided that, except by order of a court of
competent jurisdiction, this restriction shall not apply past the two-year
anniversary of the last date of Executive’s employment with the Company. If
Executive is interested in pursuing any activity that may violate this
provision, the Corporation encourages Executive to bring that situation to the
Corporation’s attention so that the parties can consider and discuss in advance
whether Executive’s proposed activity would violate this provision and/or
whether some accommodation might be possible that would allow Executive to
engage in such activity while still protecting the Company’s legitimate
interests.
6.3    During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not solicit, entice, encourage, or induce (or attempt to do so, directly or
indirectly), any employee of the Company to leave or terminate his or her
employment with the Company or to establish a relationship with a Competitor.
This Article 6.3 shall apply to the then-current employees of the Company and
any individual who was employed by the Company at any time in the forty-five
(45) day period immediately prior to Executive’s last day of employment with the
Company. If Executive violates this provision, then the duration of the
restriction set forth in this provision shall be extended by the period of time
during which Executive was not in compliance with this provision, provided that,
except by order of a court of competent jurisdiction, this restriction shall not
apply past the two-year anniversary of the last date of Executive’s employment
with the Company.
6.4    During Executive’s employment and for a period of one year after
termination of Executive’s employment with the Company for any reason, under any
circumstance, by either party, whether voluntary or involuntary, Executive shall
not solicit, engage, or induce (or attempt

4

--------------------------------------------------------------------------------



to do so, directly or indirectly) any vendor, supplier, sales agent or buying
agent of the Company to commence work on behalf of, or to establish a
relationship with, a Competitor or to sever or materially alter his/her/its
relationship with the Company. The post-termination obligations of this
Article 6.4 shall apply to the vendors, suppliers, sales agents and buying
agents of the Company as of the date of Executive’s termination and at any time
in the one-year period immediately prior to Executive’s termination date. If
Executive violates this provision, then the duration of the restriction set
forth in this provision shall be extended by the period of time during which
Executive was not in compliance with this provision, provided that, except by
order of a court of competent jurisdiction, this restriction shall not apply
past the two-year anniversary of the last date of Executive’s employment with
the Company.
6.5    If Executive’s employment is involuntarily terminated by the Corporation
other than for Cause, the Corporation shall pay Executive the greater of (i)
$175,000 or (ii) six (6) months of Executive’s highest annual salary at any time
during the twelve (12) month period preceding the date of Executive’s
termination, paid according to the Corporation’s normal payroll schedule and
practices and subject to applicable withholdings, deductions, and tax reporting
requirements; provided that as a condition to receipt of such severance
Executive executes and does not rescind a general release of claims as prepared
by the Corporation and in favor of the Company. Further, in the absence of an
applicable government subsidy with respect to COBRA coverage and provided that
Executive timely elects COBRA and executes and does not rescind the release of
claims referred to above, the Company shall continue to pay for the six (6)
months following the Executive’s last date of employment the employer portion of
the premiums for health and dental insurance coverage under the Company’s group
health and dental insurance plans in which Executive was participating on the
last date of employment. Executive shall continue to be responsible to pay
Executive’s portion of the premiums, if any, for such insurance coverage during
this period. The Company will discontinue payments under this Article 6.5 if,
and at such time, Executive (i) is covered or eligible to be covered under the
health and/or dental insurance policy of a new employer, or (ii) ceases to
participate, for whatever reason, in the Company’s group insurance plans. By his
signature below, Executive acknowledges and agrees that the Company may modify
or terminate its group insurance plans at any time and that Executive shall have
the same right to participate in the Company’s group insurance plans only as is
provided on an equivalent basis to the Company’s employees. Executive further
agrees to promptly provide the Company notice if Executive becomes covered or
eligible to be covered under the health and/or dental insurance policy of a new
employer. In the event there is a government subsidy with respect to COBRA for
which the Company and/or Executive is eligible at time of Executive’s
termination of employment, then such subsidy shall take precedence and be
controlling and the Company shall not be obligated to pay the employer portion
of premiums as described above but only to comply with the subsidy criteria.
6.6    Executive promises and agrees not to disparage the Company and the
Company’s officers, directors, employees, products or services.

5

--------------------------------------------------------------------------------



ARTICLE 7
CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY
7.1    Executive promises and agrees to take reasonable measures to maintain and
preserve the confidentiality of the Confidential Information.
7.2    Executive promises and agrees not to use or disclose Confidential
Information except in the course of performing Executive’s duties solely for the
benefit of, and on behalf of, the Company.
7.3    Executive promises and agrees not to use, discuss, disclose, divulge, or
make available in any way, whether directly or indirectly, Confidential
Information to any person or entity not authorized by the Company to receive or
use it.
7.4    Executive promises and agrees not to disclose or discuss, directly or
indirectly, in any manner whatsoever, any information regarding the contents and
terms of this Agreement, other than to Executive’s legal and financial advisors
or Executive’s spouse, if applicable, provided such persons agree to keep the
information confidential, or as otherwise required by law.
7.5    Employee acknowledges and agrees that all documents, electronic data or
files, or other tangible property relating in any way to the business of the
Company, including those which are conceived by Executive or come into
Executive’s possession during Executive’s employment, are and shall remain the
exclusive property of the Company, and Executive agrees to return all such
documents, electronic data and files, and tangible property to the Company upon
termination of Executive’s employment or at such earlier time as the Company may
request of Executive, and Executive further promises and agrees not to retain
any copies, summaries, or abstracts thereof.
7.6    The obligations of this section shall continue after the termination of
Executive’s employment and shall be binding on Executive’s assigns, executors,
administrators, or other legal representatives.
ARTICLE 8
JUDICIAL CONSTRUCTION
8.1    Executive believes and acknowledges that the provisions contained in this
Agreement, including without limitation the provisions contained in
Articles 4.1, 6, and 7 of this Agreement, are fair and reasonable and necessary
to protect the Company’s legitimate interests. Nonetheless, it is agreed that if
a court finds any of these provisions to be invalid in whole or in part, such
finding shall not invalidate any such provision, nor the Agreement, in its
entirety, but rather the provision in question shall be construed, blue-lined,
reformed, rewritten, and/or equitably modified by the court as if the most
restrictive covenants permissible under applicable law were contained herein.

6

--------------------------------------------------------------------------------



ARTICLE 9
RIGHT TO INJUNCTIVE RELIEF
9.1    Executive acknowledges that a breach or threatened breach by Executive of
any of the terms of Articles 4.1, 6 or 7 of this Agreement will render
irreparable harm to the Corporation or its related entities. Accordingly, the
Corporation shall therefore be entitled to any and all equitable relief,
including, but not limited to, temporary and permanent injunctive relief, and to
any other remedy that may be available under any applicable law or agreement
between the parties, and to recover from Executive all costs of litigation
including, but not limited to, attorneys’ fees and court costs incurred in
enforcing the provisions of Articles 4, 6 and 7.
9.2    Executive acknowledges and agrees that, in the event a court determines
that a bond is necessary in connection with any grant to the Corporation of
injunctive relief, then a fair and reasonable amount for any such bond would be
$5,000.
ARTICLE 10
ASSIGNMENT
10.1    Executive consents to and the Corporation shall have the right to assign
this Agreement to its successors or assigns. Additionally, Executive consents to
and the Corporation shall have the right to assign this Agreement to any
subsidiary, and all covenants or agreements hereunder shall inure to the benefit
of and be enforceable by its successors or assigns.
10.2    For purposes of Article 10.1 and the possible assignment of this
Agreement, the terms “successors” and “assigns” shall include any corporation
which buys all or substantially all of the Corporation’s assets, or a
controlling portion of its stock, or with which it merges or consolidates.
10.3    Executive’s rights under this Agreement are personal to Executive and
may not be assigned except with the written consent of the Corporation’s Board
of Directors.
ARTICLE 11
FAILURE TO DEMAND PERFORMANCE AND WAIVER
11.1    The Corporation’s failure at any time to demand strict performance or
compliance by Executive either during or after Executive’s employment with any
part of this Agreement shall not be deemed to be a waiver of the Corporation’s
rights under this Agreement or by operation of law. The Corporation’s rights
under this Agreement can only be waived expressly, in writing by the
Corporation’s Board of Directors. Any express waiver by either party of a breach
of any provision of this Agreement shall not operate as or be construed as a
waiver of any subsequent breach thereof.

7

--------------------------------------------------------------------------------



ARTICLE 12
ENTIRE AGREEMENT
12.1    The Corporation and Executive acknowledge that this Agreement contains
the full and complete agreement between and among them, that there are no oral
or implied agreements or other modifications relating to the same subject matter
not specifically set forth herein. The parties further agree that no
modifications of this Agreement may be made except by means of a written
agreement or memorandum signed by both parties.
ARTICLE 13
GOVERNING LAW
13.1    The parties acknowledge that the Corporation’s principal place of
business is located in the State of Minnesota. The parties hereby agree that
this Agreement shall be construed in accordance with the internal laws of the
State of Minnesota without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Minnesota.
13.2    Executive and the Company agree to submit to the exclusive jurisdiction
of, and venue in, the courts of the State of Minnesota, County of Hennepin, or
of the Federal District Court of Minnesota with respect to any dispute that may
arise between them.
ARTICLE 14
SURVIVAL
14.1    The parties agree that Articles 4, 6 and 7 of this Agreement, and those
provisions necessary for the enforcement of Articles 4, 6 and 7 of this
Agreement, shall survive termination of this Agreement and termination of
Executive’s employment for any reason.
ARTICLE 15
UNDERSTANDINGS
15.1    Executive hereby acknowledges that (i) this Agreement constitutes good
and valuable consideration in exchange for the obligations and agreements
undertaken by Executive by this Agreement, including, without limitation, the
provisions contained in Articles 6 and 7 of this Agreement, (ii) Executive has
carefully considered the obligations, restrictions, and undertakings contained
in this Agreement and, having had the opportunity to confer with counsel of
Executive’s own choosing, has determined that they are reasonable; and (iii) the
obligations, restrictions, and undertakings contained in this Agreement will not
unduly restrict Executive in securing other employment or earning a livelihood
in the event of Executive’s termination of employment.



8

--------------------------------------------------------------------------------



15.2    Executive promises and agrees to inform any potential new employer of
the restrictions contained in Articles 6 and 7 of this Agreement. By signing
below, Executive also authorizes the Corporation to notify third parties
(including, but not limited to, Executive’s actual or potential future
employers) of Articles 6 and 7 of this Agreement, and those provisions necessary
for the enforcement of Articles 6 and 7 of this Agreement, and Executive’s
responsibilities hereunder.
15.3    Executive represents and warrants to the Corporation that Executive is
not under, or currently bound to be under in the future, any obligation to any
person or entity that is or would be inconsistent or in conflict with this
Agreement or would prevent, limit, or impair in any way the performance by
Executive of Executive’s obligations hereunder.
15.4    If Executive possesses any information that Executive knows or should
know is considered by any third party to be the confidential, trade secret, or
otherwise proprietary information of such third party, Executive shall not
disclose such information to the Company or use such information in the course
of Executive’s employment or in any other way to benefit the Company.
IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.


 
 
 
CHRISTOPHER & BANKS CORPORATION
 
 
 
 
 
Date:
January 30, 2013
 
By:
/s/ LuAnn Via
 
 
 
 
 
Witness:
/s/ Luke Komarek
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
PETE MICHIELUTTI
 
 
 
 
 
Date:
January 30, 2013
 
/s/ Pete Michielutti
 
 
 
 
 
Witness:
/s/ Luke Komarek
 
 
 
























9